Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 03/01/2021.
Priority
3.	Applicant’s claim for the benefit of is a continuation of 15/332964, filed 10/24/2016 ,now U.S. Patent #10,936,574 filings therein 15/332964 Claims Priority from Provisional Application 62245912, filed 10/23/2015 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 03/01/2021 (the filing date), but depending upon the specific material claimed, could be as early as 10/23/2015. 

Information Disclosure Statement
4.	The references listed in the IDS filed 03/12/2021 and 03/29/2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,936,574.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-7 in Instant Application that are rejected by corresponding claim(s) in US Patent  No. 10,936,574.
Instant Application
US 10,936,574
1. A method for supporting data access in a database server within a multidimensional database environment, the database server comprising a processor and a memory and 



having access to a storage containing a plurality of data blocks wherein each of the plurality of data blocks is associated with a corresponding index page and a key,
 the method comprising: 
 	providing, in said memory, a hash table comprising a plurality of linked lists and 

                                               a plurality of buckets, wherein one of said plurality of linked lists is associated with each of the plurality of buckets;
  	providing an index cache in said memory; 

 	accessing the index cache concurrently by a plurality of threads; 

 	for each thread, of the plurality of threads: 
 	commencing an operation against a particular data block of the plurality of data blocks, 
wherein the particular data block is associated with a particular key and a particular index page; 



 	identifying in the hash table a particular bucket associated with the particular index page by performing a hash function on the particular key associated with the particular data block; 
 	traversing the linked list associated with the identified particular bucket using a compare-and-swap function that executes atomically to search for the particular index page corresponding to the data block; 
 	returning a pointer to the data block in said index cache from the index page corresponding to the data block in said index cache, if found; 
 	else, loading the index page corresponding to the data block from said storage into said index cache .  

2. The method of Claim 1, further comprising updating the hash table upon loading the particular index page corresponding to the particular data block from said storage into said index cache.  

3. The method of Claim 1,


 wherein the compare-and swap-function compares a counter-13-Oracle Matter No.:Attorney Docket No.: ORA160243-USORACL-05679US2ORACLE CONFIDENTIALand a counter value to determine whether the linked list is in an expected state prior to performing the operation.  

4. The method of Claim 1, 

wherein the corresponding index page associated with said each of the plurality of data blocks represents combinations of sparse dimension numbers in the multidimensional database environment.  

5. The method of claim 1, further comprising performing operations on the linked list associated with the identified particular bucket.  

6. The method of Claim 5, wherein performing operations on the linked list comprises performing at least one of a lockless insert operation, and a lockless delete operation.  


7. The method of Claim 1, further comprising 


          executing the compare-and-swap function by executing specific hardware instructions.  
1. A method utilizing lock-less data structures within a multidimensional database environment, the method comprising: 
 	providing, in a database server comprising a processor and a memory, a thread pool comprising a plurality of threads operating on said processor; 
 	storing a plurality of data blocks in a storage accessible by the database server wherein each of the plurality of data blocks is associated with a corresponding index page and a key; 
 	providing a hash table in said memory, the hash table comprising a plurality of buckets; 
 	providing in the hash table a plurality of linked lists for collision resolution such that a linked list is associated with each of the plurality of buckets of the hash table; 
 	providing an index cache of said multidimensional database environment in said memory; 
 	accessing, concurrently by the plurality of threads, the index cache of the multidimensional database environment; 
 	for each thread, of the plurality of threads: 
 	commencing an operation for a data block of the plurality of data blocks within the multidimensional database environment, wherein the data block is associated with a key and an index page; 

 	accessing the hash table to locate an index page corresponding to the data block in the index cache; 
 	identifying in the hash table a bucket associated with the index page by performing a hash function on the key associated with the data block; 
 	traversing the linked list associated with the identified bucket using a lock-free search mechanism to search for the index page corresponding to the data block; 

 	returning a pointer to the data block in said index cache from the index page corresponding to the data block in said index cache, if found; 
 	else, loading the index page corresponding to the data block from the storage of the multidimensional database environment to said index cache and 

updating the hash table.



8. The method of claim 1 further comprising: 
 	performing an operation on the linked list using a compare-and-swap function that executes atomically; 
 	wherein the compare-and swap function compares a counter and a counter value to determine whether the linked list is in an expected state prior to performing the operation.

11. The non-transitory computer readable medium of claim 10, 
wherein the corresponding index page associated with said each of the plurality of data blocks represents combinations of sparse dimension numbers in the multidimensional database environment.

3. The method of claim 1, further comprising performing operations on the linked list associated with the identified bucket.

4. The method of claim 3, wherein performing operations on the linked list comprises performing at least one of a lockless insert operation, and a lockless delete operation.

7. The method of claim 3, wherein performing operations on the linked list comprises performing a lockless delete operation using a compare-and-swap function that executes atomically by executing s specific hardware instruction.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-20 are merely an obvious variation of claims 1-20 of US Patent No. 10,936,574. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Griffin et al. (US Patent No. 8,738,860 B1, hereinafter “Griffin”) in view of Kimura (US Patent Publication No. 2018/0011893 A1, hereinafter “Kimura”).
As to claim 1, Griffin teaches the claimed limitations:
“A method for supporting data access in a database server within a multidimensional database environment, the database server comprising a processor and a memory and having access to a storage containing a plurality of data blocks wherein each of the plurality of data blocks is associated with a corresponding index page and a key, the method comprising:” as a method for performing atomic operations in a computing system (column 1, lines 43-53). Other configurations include higher dimensional mesh topologies. For example, multiple layered integrated circuits or other three-dimensional (e.g., multidimensional) configurations can be used to form networks in which the connections form a cube of network nodes (column 7, lines 5-24). The processors are configured to safely coordinate shared data and machine-generated code without locks. Multiple threads can read the hash table for a process simultaneously (column 15, lines 3-7). A larger memory space is emulated using software, for an application that caches objects. In such cases, the application is divided into a distribution process and several server processes, each of which typically runs on a separate core. Requests that come in are handled by the distribution process to produce an indexed table (column 73, line 66 to column 74, line 12). 
 	“providing, in said memory, a hash table comprising a plurality of linked lists and a plurality of buckets, wherein one of said plurality of linked lists is associated with each of the plurality of buckets” as a read-modify-write memory request is kept as an atomic operation. If other memory requests are scheduled between the read and the write-back, request address should not collide with each other to keep data coherency. Address comparison logic is implemented to check the addresses among the pending memory requests. Request ordering can be enforced if multiple memory requests want to access the same address (column 57, lines 16-24). On an invalidation, each bit out of the N bits, can correspond to multiple cores that might have a copy of the cache line (since any of multiple core identification numbers could have been hashed to a given hash value). In order to be able to send an invalidate message to the appropriate cores, the multicore system associates each bit with a list of cores that can potentially map to that bit. Instead of a list, if a bit is set, the multicore system uses a function (e.g., a hash function) or table that lists the possible cores that could have mapped to that particular bit position (column 60, lines 33-44). Operations include computing a flow hash from incoming packets. For example, when an incoming packet arrives, a software module analyzes the packet, extracts a flow ID from the packet's source, destination, and protocol, and hashes each of the extract flow ID's into a corresponding bucket ID (column 72, lines 47-62).
  	“providing an index cache in said memory” as in the hashing process, each page can have a TLB attribute that allows that page to be hashed over a subset of the cores. To accomplish this, one of the indexes can be shifted and masked depending on the configuration in each data page stored in the translation lookaside buffer to generate the entry index in the table in a way that the index is limited to a subset of the entries. This enables the software to divide the mapping table into different sections, e.g., to effectively slice the distributed cache system into different domains (column 43, lines 18-24), (column 45, lines 44-59). 
 	Griffin does not explicitly teach the claimed limitation “accessing the index cache concurrently by a plurality of threads; for each thread, of the plurality of threads: commencing an operation against a particular data block of the plurality of data blocks, wherein the particular data block is associated with a particular key and a particular index page; 	identifying in the hash table a particular bucket associated with the particular index page by performing a hash function on the particular key associated with the particular data block; traversing the linked list associated with the identified particular bucket using a compare-and-swap function that executes atomically to search for the particular index page corresponding to the data block; returning a pointer to the data block in said index cache from the index page corresponding to the data block in said index cache, if found; else, loading the index page corresponding to the data block from said storage into said index cache”.
	Kimura teaches some implementations include databases in which data, including metadata or index data, can be stored in fixed size data pages. A data page can include a key or a range of keys. The data pages can be associated with one another through one or more dual pointers. For example, each key or range of keys can be associated with a dual pointer than includes indications or addresses or physical locations of the corresponding data pages containing the data record in the data pages in VRAM and the NVRAM (abstract, paragraphs 0029, 0064-0068). Partitioning the stratified snapshot across nodes can shrink storage sizes and help avoid the expense of managing fine-grained locks. Partitioning can be effective when the query load matches the partitioning (paragraphs 0132-0135, 0210-0212). Use a serializable hash index can include efficient and scalable concurrency control for use a multi-processor hybrid memory computing system to insert a new record with a new associated key, the concurrency control can include a system transaction that scans through hash path of node data pages to a leaf page and its linked chain of linked data pages to confirm that there is no physical record (deleted or not) in the chain that is associated with the new key. If no identical key is found in the chain, then the system can perform a single compare-and-swap (CAS) operation in the last linked data page of the chain to reserve space for the new record that is to be associated with the new key. If the CAS fails, the DBMS system can read the newly inserted record with spinlocks on. If the inserted key is not same as the new key, the system can try again. If the CAS succeeds, the system can store the key and tag and then set TID to the system transaction TID with value and deleted flags. Execution of user transaction can then try to flip the deleted flag and fill in the payload of the data record associated with the key using a commit protocol (paragraphs 0209-0210). The cache line-friendly data page layout of the hash table index table can increase the performance of the DBMS system in finding a particular data record. The node aware partition helps locate the data records in each hash bucket in the node that uses them the most, thus reducing the number of remote NVRAM accesses necessary to retrieve specific data. The concurrency control protocol minimizes read-set/write-set and makes almost all operations lock-free except the last pre-commit, which is inherently blocking (paragraphs 0214-0216).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Griffin and Kimura before him/her, to modify Griffin using a compare-and-swap function that executes atomically to search for the particular index page because that would provide the functionality for multiple cores integrated many concurrent transactions on data in the data pages stored in the distributed NVRAM arrays without a central concurrently controller as taught by Kimura (paragraph 0028).

As to claim 2, Griffin teaches the claimed limitations:
“updating the hash table upon loading the particular index page corresponding to the particular data block from said storage into said index cache” as (column 15, lines 8-24), (column 29, lines 25-44), (column 60, lines 33-44),  (column 72, lines 47-62).
Kimura teaches (paragraphs 0146-0148, 0152-0154).

As to claim 3, Griffin teaches the claimed limitations:
“wherein the compare-and swap function compares a counter-13-Oracle Matter No.:Attorney Docket No.: ORA160243-USORACL-05679US2ORACLE CONFIDENTIALand a counter value to determine whether the linked list is in an expected state prior to performing the operation” as (column 17, lines 17-23), (column 18, lines 4-16), (column 19, line 17 to column 20, line 20).
Kimura teaches (paragraphs 0067, 0210, 0218-0219, claim 14).

As to claim 4, Griffin teaches the claimed limitations:
 	“wherein the corresponding index page associated with said each of the plurality of data blocks represents combinations of sparse dimension numbers in the multidimensional database environment” as (column 13, lines 40-46), (column 7, lines 5-24), (column 15, lines 3-34), (column 11, lines 46-54), (column 26, lines 29-50).

As to claim 5, Griffin teaches the claimed limitations:
 	“performing operations on the linked list associated with the identified particular bucket” as (column 57, lines 16-24, column 60, lines 33-44, column 72, lines 47-62).

As to claim 6, Griffin teaches the claimed limitations:
 	“wherein performing operations on the linked list comprises performing at least one of a lockless insert operation, and a lockless delete operation” as (column 23, lines 15-36), (column 10556 to column 106, line 16).  
Kimura teaches (paragraphs 0209-0210, 0225-0229, 0232).

As to claim 7, Griffin teaches the claimed limitations:
 “executing the compare-and-swap function by executing specific hardware instructions” as (column 15, lines 25-34), (column 17, lines 17-23), (column 18, lines 4-16), (column 19, line 17 to column 20, line 20).
Kimura teaches (paragraphs 0210, 0218-0219, claim 14).

As to claims 9-14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-7. In addition, Griffin teaches a method for performing atomic operations in a computing system includes: receiving an instruction to perform an operation associated with a memory address of a location in a memory of the computing system; and performing the operation in circuitry coupled to the memory of the computing system (column 1, lines 43-53). Therefore these claims are rejected for at least the same reasons as claims 1-7.

As to claims 15-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-6. In addition, Griffin teaches a content addressable memory can be used for media access control address matching MAC address is the address in the packet (column 102, lines 42-54). Therefore these claims are rejected for at least the same reasons as claims 1-6.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/11/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156